Case 1:18-cv-01377-HYJ-PJG ECF No. 54-10 filed 09/30/20 PagelD.778 Page 1 of 4

EXHIBIT 6
 

 

Case 1:18-cv-01377-HYJ-PJG ECF No. 54-10 filed 09/30/20 PagelD.779 Page.2 of 4 8

TRAVERSE CITY RECORD-EAGLE

‘Traverse City, Michigan, 4964 -

Monday January 18, Litt

 

Price 15 cemts

 

BREAKFAST CALL — Theve swans and docks guiber.on
Weal Bay tn Grellichvtlle ava lone pigeon tn aloioal tate fly.
bog is for the dolly feeding ritual, The early morning aceme
dates back to 1a as the Robert Kelaers, 13022 W, ae Shore

 

It that Uneir feathered fri

. eee jenake co: hungry.
The “table” first wae get by Kaleer's wile in et wed ne

 

by John Hunsell)

 

turned Ube Job over to bine spon Ale retirement In 1068, Mra
Kalver says the menu staples are bread, lettoce and com
with eight (6 aime tons of corm being used per year, The
feeding useally bn winter program but Mra, Keiser saya any
summer visitors ure vol turned sway. (Mecord-Eugly photo

Greenan faces more charges.
in Glen Lake school hassle

By DAVID AVERILL
Recwrd Eagle vlall-writer

GLEN LAKE — On the eve of a public
hearing sot for, Tuesday rigid, & ma-
py, a the Ghen Lake Comanunliy

Hoard of Education has leveted
an addiijonal charges sgainet
euperintendent Jol Greenan.

Last week Grenim poblichy replied
to3? acevaations presented by Ube four-
member bard majority — Lawrence
E. Gorton, president, Richard Crinton,
Evangeline Stanchik and Levin

Suthe

 

The boird minority — Lola Vander
Nool, secrelary, /nibon
Donald Novak — who wallurd ont of a
Jan. 2 meeting In protest againat the
Wapeniion, minon have becn mainiain-
ing p tow profile Tn hin public
aulement Greenman, superintendent for
Ue past three and one-half yearn, else
misted the charges a4 “petty” and “al
sun” He expected i reply fully to
ther af Teenday a meeting wchodiled
for 7 fm

Described at a news twlease. and
fssued Saturday afternoon, the board
majority's latest statement blames the
eolire controversy, Which fain aroused
district residerta and bitterly divided
the bourd, upan Grenun,

‘They cile bls refasal to quill under lire
as justification for their latest ac-
emation The siatetient says:

“The fact thatthe superintendsnt
refused to ebbde by the teanard's declelon
not lo rehire him hay brought about this
community tragedy, Therefore the
renpinsibility for this Uragio alluathon
reais solely upon Mr. Greenan's

shoulders.”

‘The “tragedy alluded to refers to
community decor’ thal has arisen an
the resell of the board majorily"s
eltempld lo gust Greenan,

“We bellewe the answers to the 37
Terns as pubiiehed by Mr, Cireenun aro
mineading, amd jo: many) instances
represen. o distortion in the facts," the
stateroed! says, ‘They fall lo adequgte-
ty eotplain or juttify bis wetions: Those
Hema wore preannind ta ble in mt hike
request, ‘Thrvogiout thie roatier tue
paramount concern of the board bas
been to protect the welfare of the
atidents, staf! and commenity."*

The board's 27 charges ogaimat
Gremnan acd wp to o blanket secusation
of ineffichent. ndsriinlatra thon,

In his public reply. he denied alt the
charged and miggetied thel the board
majorly did nol properly upderstand
the retalionbip of a kehool board to
ucolional sdiritistratien,

Uy ity latest staternent, ihe majority
fakes thee charges against Greenan:

* He failed to attend meetings and to
Fevearch and build a fle which would
aikow (he district to profit frou the ex-
perience of other school districts
guccesafdl In winning coalidence of Ube
‘electorale,

+ He failed to develop and direct a
comprehennive Fiaty ic relations
prograni, to seek opinion of com:
munity leaders on mojor inaves, aed to
develop ways to reach people preaontly
lacking interes! in the school,

ite bas cooslstently, refuwed to
reougnlte that he la an employe. just
one member of a larger team,

 

 

State of Union talk tonight

WASHINGTON (UPI) —
President Ford tonight gives Congresa
and American voters his aisestment of
Ube State of the Union In its bicentennial
years Alves skid Is report would be

fecal year, wlth an anticipated 543
Bilge dedieit

Althoigh officials rabed out any strile-
Ing naw policy changes, they sald Ford
weuld be making several

 

mildty optimisthe, largely Mgnificmn! recummendations ts hls
aid ea olocth Riessage,
proposals — A110 billiog increane of current tat

rors. in @ nationally televived
« before a jolnt seasion of
iiase and ene is expetted to
‘edietions of steady: ecomonie
ees a drop in enempliyenent
‘with a call fora Sect] Security tax ine
crease and restrained federal sponding
to help avert new litfistton,
In advance of the ¥ p.m. EST mpecck,
White Hoube aldes billed tena banie
bhiepetel for Ford's preskdentlul ca
palgn. They eal he woold silck to ite
eomaervallve Unemes aad go inte more
dedail oe Neer prep he sends
a proposed (oderal budget
ule | bout $34 billion for the LTT

cule now achedubed to expire in July to
axuire continued econumbe lin
provement,

— A phe la the Social Security -

hot rate nowt Jan} trom 585 to 6.13 per

com to generale an extra 12 billion In

nevenien needed to moet the growth at

te qarbets, Wut offteinbe subd
we longer ingist on a $ per.

cn ‘ellng on -comt-of-tiving

for Social Security

 

Ponipienle,

— A revision of the Medicare
program for elderly Americana that
would gel ® 9500 annoal lirit for
hospital und nureng care and a max.
imum of (20 6 year on doctor lees.

+ Ho bas been onieliiing to accept
research and innovations proved
suceesahil in other achool districts, but
has chowen Ws own predetermined
oplainns end objectives This dns hag
dioapped those charged with malniabn
jog oral improving Uhe djstrict,. Um
board majority sold.

* He falled ty support and cooperate
with hor adininigtratoes at (he school

«He neghoched an insurance agen's

st for re-appralal of the property
which would have penatized taxpayers
ws mpch os $4000 Ut dhe high »
bulldinge wore destroyed by flee, The
board majority aald this way corrected
al the March 20, 1975 board mealing
alter the ayent hod brodght the matter
to the beard president's altention,

Thie charge, inbriefer form, was
number 1h on the tisk of I to whlch
Greenan réplled in a pelt newspaper
adverlinemient

“An urine statement,” he sald, “Na
board member or other individival
warned me aboot inadequate fire in
surahoe. We had recently purchased an
iarance package recamnnicnied by o
competent invurance ment UP any

 

board member had other infrrmation

 

The board majority abo. sabd that
Greenan, a3 lop aiminivirator, wan but
ote member of a town, staring with
the Jabiior, and reaching upward to
bimaell,

‘They alvo necuae hin ot! faiting tos0p-
port the millage and balding fund
bevels, another charge Greenan saya ls
untrue,

Dillérences between Greenan and the
board majority began last February
ang wirloced poblhely when the mi
jority failed to approve hi prepusnd
comiroct tor 10-77 af a meeting Last
November, He kaa teen working
without one during the current schoo

 

 

year,

Aled wt thé November fndatleig
Richard Crinton, board president,
veelinod. He sald he fell he could no
loager cope with Uy iitiatton. He con:
finued, however, Lo vole along with the

gather three, members seeking:
Following fine

‘Gteenan's removal.
relgnalion, Lawrence E, Goclon, who
bad béep president previously, wis
elected to the position.

Aller the Nevember meeting.
petitions were circulated ja the district
calling for Gorton's removal amd more
than 500 sigmatores were obLulned,
enodgh to force Lhe biaue,

A called Concerned Citizens for
‘Quality Education sparked the pellian
drive, asserting that’ their ine, wan
Wirected against Gorton because he
allegedly dominates (be board. ©

Gorton has denied Ihe charge.

Beirut fights on;
premier resigns

BEIRUT, Lebanoa (LPT) — Prenting
Nated acto bickinnaie ey
mosques calied fora Moslem uprial

ta savp a pocket of Palestinian and lel-
fist gunmen making @ last stand agaliet
Christian forces besieging therm in o
Beirut slam district, .
d deeper into china
following a sovkend of Iherce fighting
‘Unt clined ant leant 9 dad and rare
than 820 wounded wad forged the
resignation of Fremier Rashid Karam
ond his sewetenthctd “salvation
goverment."

Karami) unable to ater the rampag:
ing sidlesce thal luraed Lebonda Lalo
a sprawting battlefield, told the
tatien ten dowra to peace have now
been shag,

A security bulletin sald lighting sut-
akied considerably under the aback of
Karami‘s resignation bul that clashes
‘were still cootinaing around Beirut, ite
svburbe and throughogl the
coonlrpslie,

Tho loudepeakera on moiqurs that
moriialiy cali Moxleris to prayer tops
up the “holy wart cry today, calling
upon “all (he faithful to arise att come
to the ald of our bretheen" in Karan
tina

Kurrnting is a sloughterhewne alam
district in north Relrul where about 30

Patestininn guerrifias and Modem
militiamon fave lee making a
deuperaie stand ino mounbcipal nl garage
building sarrounded, by the ian
forcen.

“Tivey are aurrousded pow and |
only a matter-of the bafore we caplure
ther or kill them,” a Christian
militia epokesinan sald.

Christian forces killed scares tf
dofemders by honl-te-hand combat in the
Karanting detrict

The climax. to Lebanon's worst

Lebanon. pluny

  

weekend violence came lole Sunday
when Karaml announced his

 

Loren Stick

Jar lids gointo

production

THAVEHSE CITY — Loren Stieg is
about to deat his place in the canning lid
indwidey

Sileg, whe hag a wall machine shop
om Went Sliver Lake Toad, iy beginniig
productiin today ona plasthy canning
Nd bo hag invented. ‘The tid bs filferant
frei the compos petal type in that It
can he Peuied mony times. thy invenior
sald

Spartan Sores have ondered a “real

yood order” for statewide Sililiks
a both the barge! and mowulay

Vids. Sting sald, He. eal
"ip ihe nekghborheod af! id.000 oF
more al noch tid sire

Jock Kroon, buyer for Spartan Stores
headquarters In Grand Haples, sald het
would “Yutt as toon! not dlechooe the
shen of the order, but added that “it's
going kit interesting" to sce how welll

a0

   

Kroon gold the lida are expenatiee
compared to the metal kind, bul
reasable the future shoghl show
whotber the neusabilliy maken up for
the higher price.

‘The Lite will retall for $1.40 to 449
pet daren, be sald, The invention cores
ata tine whens “Lidt are golng to bo in
pretty short supply’ a oe pe been
for enme the, the buyer

Local stories ae alse ‘any te new
product, Shieg
“Steg te calling his product the

“Tanting” — after the boad snap they.
make when they veal. The lids are used
will rubber rings, like requiar metal
Vida, which can ola be receed U they
are properly handled, he said fle baw
been developing the lid lor oparly one
year

Cistribatlas be scheduled for elher
the end of thin month or the first bee
weeks of February — Sieg bo figuring
On thie firat part of next month.

“]'m mire looking forward to getting
this thing off the ground,” the Livertor.
sald,

 

 

Temgaation after seven months of
frulltexa attempt to extablish cease
lives that, ane after another, kept
callupaingt

"Aa Cod ia my witness, [have tried ta
fave thie country from rule bul-my el-
forts tawe been in vain, Karam) an-
nounced jn a faltering volce over
Talloowide telyvinkon and raidts

“The dates to pence have noe been
shut, The goverment oo biager has airy
ellectivencse and although all my ef-
forts hawe failed, | leave with a clear
comaclence that I have done all t could,
May God waive us."

His resignation fattowed the collapae
of two ceatetires within 2 hours
aod a mossive Chriution anusalt on the
Moshe amd Palestinian slum die
Irict of Karantina in northern Beirut
Sunday morcing

 

 

Thousands of shantytown dwellera
fied de panile ano Wind-whipped fire lea
bombedouwt warehwie spread scross
Karantina and the Christians advanced
oo foot and in jeeps in a hall of rocker,
mortar and machiongun fire.

Christin swokeunen suid between 50
aod 70 lefts wore killed - and mere

wat 100 cuptured during the day-long

“a wont of tie Karantina attack
spread, irecks wilh loudsptahery
amet toarlng Mealarn distrbeta eall-
90 people to take up arma and
imtoch =o dihad (Holy wary — WBE
Moslem equlvalent of a crusade.
Patestinon Roersitia fence Yasser
Aralat said he could'no longer contréd
ie men and “would not be beld respoo..
avite" for their actlons otheranting =
Karaoting's fail .

 

  

Schools closed

by drifting snow

TRAVERSE CITY — Wlowlng winds
are intermitiont anow sbowers over
hight created bey and hasardows road
condiilons Lhroughoul northwestern
Michigan today.

Drifting snow cloeed many mitral
Cron Traverse County roads early
foday, resulting in a diecisioa by school
olliciols to clise all Travere City
public and parochlal wrhools. Several
day care centers throughout the area
alas ware cl

Althaggh wchoole in Hencie ood
Leelanau counilos remained oped
foday, students arrived at classes Lale
because bates pie delayed by harar-
dou road condita

While Traverse city recorded a cum
poralively mld low of 0 degrees over
night, ether statlona throughout the
awe reported record lows,

Temperatures wore to climb back
Joto the relatively cilld Lewns whl 20m to-
day alter one of the most frigid
weekends of “the ‘century enveloped
Michigan in record-setting cold,

The tiling cold sap water
tines, Wrapped vessels o8 rest Lake
pastagewoya. fron nearly every mov-
ing part in gutomotlion leit otila and
resulted in fires Unat med elv livire

and destroyed gp LoeamireLrowe of an
Hques

Before the sun rose a io Repacaly
éhrer whalher Sunday, Grand Reps,
Lansing ae Detroll had ‘ Jan, 1
records for the books, Fula
mark wna thecogidest evor la that cliy"s
hislory.

“There wero 'a lot of cara that
wouldn't start," « Kent County service
Hatlon owner sald, "l wogltin't want to
eave the garage either Lt | Wasa cor."

‘The good mewn woe (hat the Arctic
like wealher would give way fodiy to
mare Warmer tomperalurer, bul there
aie Waa some bad pews from. the
National Weather Service. It sald more
miow wap likely.

Sunday, atyway, won 3 cay to
remember,

In Lansing, lke Lemperature plunged
iy mins 25, broaking a fleeyoer record
for the date by a whopping 11 degrees
werd falting one degree abort of oni
the revord for apy day in Jamaary
Vv eg,

 

  

Th Darrait, wooded @ minat
if, the coldest Jangary day in bleiory
and the third coldest day since
Natloial Weather Service began keep
Ing be recorda: HH yours ago

The peevicns low for any Sannary day. ny.
to Deetred) was Dh get i LT dined

  

 

WI, The kowewst termperature for any
dite in the Motor City was minus 24 on
Dec. 20, Lar.

Grond thaplds, with a minud 23, broke
# coktest day record that slond: for 26

youre,

oh Alpena. the lemperature-dipped to
I below sero at 6:20.a.ro., setting a new
mark for the dite.

‘Cost Guard olficiats in Betrolt
asked that the arctic icebremker
Mackinaw be dispatched [rom the
Straights of Mackinaw to break up i
jana that haa plagued ahipping oe
Several day near Algonac in the St.
Clalr-Hiver and forced officials to chose
(he rier to navagation,

A tug and barge hauling oll to fire
Detroit Rdison Co, eloctrtg
Nile Aidhalld wan frend ty

aradias and American lowbreakerd
wftor being bowod in Joo eight foot thick
for more than 10 boars.

In the Deirolt Miver, the Canadiad
freighter Pronlenac was freed by a
comemerclal tug Sunday aftor it was
halled by jee near Fighting Ialand,

The cold, however, did not stop
Stout Troop 47% in ite quest for Polar
Bear Badges, acquired only by al
out in helnwenero temperature, bn
three meals and performing rovtlee
winler camp choos,

 

  

Child dies in
Mancelona fire

MANCELONA — A small chit war
klihed early loday Ina fie which gutted
the Carl Helwig residence at the
northwest corner ot Forest and Divisice
Streets while olhor members of the
family opparentiy escaped unhurt.

The body. of a girl abut $.yrors old
was fermeved iy fleemen amid tahion to
the BT. Paullia Poneral Home.

Neliher firemen, polico nor the
(funeral director were able 10. identify

recetved a report oa the fire at 10 a.m.
loday, Thy cause of the fire, Identity of
be victive ard fate of other icmnbery of
the faiedily (3 stil] unknown bey police, he
waid

The P34 a.m, fire gutted the flower
floor of the two-sticy home with some
damage to the second flour. A village
hall spokesman sald. the volunteer
firemen apant three hours at the acene,

 

[ Inside the Becard- ‘agle )

 

Windy and cold tonlghs with reneay
af eoow, lows mid to upper tewee.
wiih snow Tuesday, bighs low to mid
iad Complete weather details co page

Man artested La probs of receai fire,
Page 1
(iraod Troverse County was second tn
the wtate le number of off drilling per-
tnlie foxwed in LNT. Page 3.
Nine die om siate roads over ibe
7.

 

$1. Prapela No. 1, Berube Central Me.
T te latest UPI ratings. Page 17,

‘The cholecters| ceatroversy rages at
waperts disagree eo ie role in bealch,
Page tL

‘Chasallied . .
Comicd . .. .

 

 
™*Gersenhth Gew-G1377- HYJ-PJG ECF. Nadi4ed0diled 09/30/20 PagelD. 780
Newsmakers | {

Real Estate One"has appointed two
here see errs (a lbelr galnc eat, was

CORINNE Santos: And. FRANCIS
(TUFFY). LAKE are the new maleeper
ona. '

 

: HAL

fe and curreally serves on Lhe

local moliiple’ Hating’ service com
Milles, ax as belng view president

 

Business news

af the Wornen's Coundil'o! Risaltors, She
is Beni ameoclate of Joynt Real

/Eatate:

Lake Jn a lifelong resident of the
‘Grand Traverse area acd # registered
land surveyor, licensed in bothe
Michigan ond Alaska, ‘He altended
Michigan Colloge of Minin, ae
Technology and the Universit
pred Lake resides in the Wil

sburg area.

 

‘Post Office to aceept applications

A register of eligibles (rom which

fatube sub rural carrier varuneles inthe

: ‘Traverse Chly Post (fice wilt be lilled. ie pot being establiched,
' Applications are being nce led eit ra and examinations will be given beginning

foday, with a midnight, Marc’
Applicants

must be citizens of or. owe Nee llagieese to the United States of

American or have been accented permanent reaident alien slatua ts the United

Stales. The general age requirement le If years, or 18
> pradunt

for high school

years
hes, except for. Unade for whom age Units are waived. There generally ls

po maxlmem.

age limit
(fea to fill these positions wil be made of the hyhert eligibles om

hes tick are available; all
aeration far

qualified applicants will receive cons
without regard (o race, religion, color, natlonat

feyonent
pe oe, =, plc al stains: 6 or any olhernon-merkt factor.
‘AB imust bo wubmitled to postmaster LG. DeVries by all

spplicanta,

Mineral Management moves

* Michigan during thelr annual slate con-

T. ADAIR CORRELL ‘haw recently
Joined “tbe commercial und. industri
divides of Dick-Smlth and Company,

A graduate of Traverse Cl High |
School and Michigan Gate tidverth
witha degree in boted and rela int a
ministration, Correll has

tn resort inanagement br California and
Michigan,’ and prior to joining [Nek

 

The clinic will sifuarie the
ihe peqoedure

: wits Inatroction ja folkewaip care

Proltastonaln there wil a cow etyle is also offored 4
mith end Co, was involved in od for ud gtnge heey photegrapha. by eee ted the
rane consulting and publishing. (he Feotae: k Pliotour wanes of used Hates tk an exchange of

Ale. pew with Chek Srl America during the maljonal: conven- raumiooal halratyt talent, with
is JAMES F. FINNEGAN, tion; wi abera wo jorlged ope, while Veronica has work- ©
He joined the company: a3 an by @ Ulve;judge panel enable © od esa traveling balr stylist, manager,
atincialed’ and-consultent in the etographers toearo thelr Master of aad rslemion made], She ls also a

commercial-industrial division: A itegree Aa x mae expert.
{ecmet steer and director of = ‘The new aulon ‘la open Monday
‘athimiark. velopment Corp, and ee ~_ through Suturday, as well amevenings.
‘Open Pantry, Inc, ot Grand GEORGE Racial corner apd Le mes
he has served as director of satiate ee tee City, One of the busiest boots tn the recent
oem .

with Lanting Cor.

 

mnperma
rain of pid,

Finegan bea gredusle of the Univer.
ity of Rhode Tala aaa

BUD MOVER, M. Pi M. Photog. Or, of the
Profesional Center, will
condoct a judging clinic. for the
Professional Photographers of

wenilion in South Neld.

ta sarched t .
tite the establishment hls i uniser
salon on US 3) North in Ace

Nichila and his wife, * styltat
VERONICA LYNN,
tetureed form a tor of the ULS and
Canada, during which they have observ
ed and
‘Suairy’s lawrat techniques.

Tho. new Chee®
speclilizes In new looks for mei ‘ane

Traverse Cily Home Show was the dis °
play of Tattler Reusable Canning Lida,
developed by LOREN STEIG, owner of
a local lool and die buriness: Lised with
& seporule. rubber ring, which ix also
reusable, ibe plastic Tatther tid offers m
solution for | nee faced with
recurring, of B

The new lid went on sale in jocal-
teres March 12 to colncide wilh ils be
troductica at the home show. Shipments

have rwoently

caught up on tome of the hair in-

George, salon.

SPRING'S HERE, MAWBY’S OPEN

 

& stored throughout Mi.
menced March

pono com
0. be followed py
shipenepta to wtoras in Ohio, Uethorss ane
Mitre,

“We are going to proceed cantionly
with our distribution so as lo beaure we
can customers

down, when-Uhey need i Uhe most," be

“ald Projects a volume ¢f $1,009,000
for the year “"Thie le bees than wigtebirrd
‘ket, but nevertheleas,
addition to the Industrial haw ol af

Traverse Cily," he commented.
‘The Tatler lid ia higher la price
the eingle use mmmttal Lida, But vialore w
the home shaw, ax Judyed ty thelr com.
ments, sccording to Suey nearly
teuaable quaDUles of

the Tattler jee at rings were well
worth the Lnitial ester

 

Mike Heey of Mineral Management Services, Traverse City, haa announced
> that bie service has moved toile permanent new Wfices
mphone number will. remain the came, the service is naw
Tocated in the Core Professional Center, 73 E, th Street, multe AcE.
Mineral Management Service includes oll and gas well/mineral rights
aperaiaalt, feame aes financial consulting, tay planning, and related

U.S. No. 1

New Crop

Small business film available +
We're bn Business," a sew-IRS tim HigblighView’ tax law rights and

  

ratermal, and

other cor
Contes of ihe film can be abiatned b} by 4
Internal Mevenpe Service, Public Affair pie PO bow H, Detroit, Mi,, daar.

North Central begins priority express

Shippers can now send
Night of their choesing by
Central Alrtines caw
Press serv!

oo 8
using North
ity Abr Eat-

To ote the service, the shipper

Vis for Lowers of arpall busincgpey,

is now available fer civic,

ween groups, [roe of charge, from the

Temerves space on e designated flight at
the Unme his cargo is ghven to the alr.
line. This service x available for all air
Shipments which: originate ard ter
mimate at ivy of the &) cllles served by
North Central,

Real Estate courses offercd

* Tee lized courses In real eatuge
‘appralaal at Oakland Univeraity,

ater, Mi, are planned for May ib.
throught 28 by The aeice Inatitute
of Real Estaw ‘Aporiaser

 

{Second of two colmepas)
(Field Newspapers colamplat

Have you ever boen “bumped” by an
aittine — Meaning left on the
because the atriine thal had
confirmed a ichet-to you had given
your seul fo somcone ¢ise? Uso,
Probubly wert net only fafurlated, bul
also at a loau.on how to retailate anil 40

‘A. trat warning: do° not jowve the
check-in ares. Alrlige peracane! must
give you a written statemant of the Civil
Aeronautics Board's provisions for ao
called denied boarding’ compensation

, inomediately after you have boon denied
boarding for whalever reason. And the
sine friuat offer par comprnsal

eo denial of 4 eareiae if you mearet the
hood roiife eligibility oullined in

yesterday's columa,
A second don't walk away
lo make your own
‘AB stale

try

you the maney
for denied Seed ig compensation
bthigeebsbicend you fot
‘ vemment wilhin that time period,
* bee we BO days to file o claim. Since,
the alrhne ls required jo keep Ite ticket” be
records for only Lhrée moaths, you tnay
ROH get Une money due you Lh you. aay

puter.

Ainfines can refuse eliber to lame a
Ucket or to offer “denbed com:
fee" to eben s Aan ott
guile thet th thekela cnill they arrive at

Bumped!

Infarmaticn and enrollment forme

omay be ottaingd trom the Director ol

f
Education. American Institute of Real
Estate Appraisers. 158 E. Superior

. “Street, Chicapo, JN. eo),

Sgylula Porter

* Meet the revered mudi. sherk
in tlme, On dam 4,

undally 2040 30 raieates or ‘tape .
ure, On toternational fight, it usually

 

« be Jon,

Ber.

7 Be wre to ingeire about reconfir-
mation — and, whether required or nol,
i's alwaya good practice to recoalirm.
Al peak travel tims, after stopovers, in
connection with many -toternational
flights, reconfiemation |x often
regained, Tf you fall to reconfirm whep

mandatory, and you are bumbsed,
Hiei are ie clinble for deaied boarding

eater war me a "ve checked In, be careful

yes to family and clio 5

diet make you lute af the departure

gate. ‘Your langage may wind up in Low

Angeles While you're still at Kennedy,
* Allow adequate time to Lhe thre: a

the security clearance chee

peak travel houra, the line jo orale

porta al tion ans tong cn

ong
As for how lo oveld etry bum
the firal plioe, the gosstf ia that Bane
employes are inclined to
ing the pamtengers boast bik
convenhnced. 30, profesl that you're
belt mel by important people who
tacort you to your dewiination bya
specified deadline. Pead thal you will
lose your prepaid botel reservation and
may sue. Potnt oot Uhat you are fy
On an emmorgency ae ate an
alling and aiderly relative.
Heed well the general guideline that

yeh Neat teketed ds usually Ube Last

i all else falls, demand a goer of the
wirting’s rules Basoernieg le Tet

pabhengers fi
CAB requires that “these tokee by
avallable trom UB [ful not eaten)
carriers. If an alrline employe la forced
fo note a bumping mistake that can
lenve the. carrier vulnerable, there le
ee lesa Fikelibood that: you will be the

eT yn hive a complaint, siberat io
wriling: to-lhe Olfice ef Commumer. Af-
islse. Civil Aeronautica Board,
Waaklegion, D.C 228. Transportation
analyst review every cornplaint ard.
eeonLaet airing lo request that the

* gompany settle the matler promptly +
7
 swetion:

eport heck jovthe CAB an the
tabeo,

Red

Michigan

Potatoes
10 Lb,

89°

Delisious Apples

Utility, Grade

$ ] .00 Half tBu. . 4 ae,

Fresh Pressed
Apple
Cider

+], .00 gal. sn
£7 DS cot senteyaic

| Ida
Red Apples

U.S.

 

 

MAWBY’S GREENHOUSE

Flowering Impatiens
Plumosa Fern..,..... 244" Pots
Coleus .... 5.6.06 ee 3” Pots
Wax Begonias ........3" Pots

305 00°73 te? 1 OO |

Seeds, Peat Pots, Planting & Potting Soils

...3' Pots

Any Combination

 

 

 

  

86

Advertised Prices Good Through March a5

Goaly Produce.at Reasonable Prices -

MAWBY |
FARM MARKET

2 Miles South of Suttons Bay-on M-22
Open: 7 fava 3 a wel: 10 a.m, 6 p.m. Fens 271-3028"

Maple
Syrup

3 75a

2 45 Halt Bu,

Onion
Sets
69: Lb.

Fancy |

$7 95

 

 

k
%
:
|
i
i
;

i
i
i
{:
“
i

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-10 filed 09/30/20 PagelD.781 Page 4 of 4

‘Tee Kecord-Engie; Traverse City; Mich. 40634
- Free enterprise

‘Potatoes, pourer are Products of Year

GRAND. RAPIDS — Loren Stleg of
Traverse City, inventor of the Taliler
reusable plastic canning lid, received a
regional awafd at the May 0 Michigan
Week Consumer and Non Gonsamen
Product of the Year contesis held a
Grand Raplte.

.He-was Nona af live winning regional
entries in the Consumer calegory this
year. The others were Yoplall Yogurt, a

reoch recipe yogurt made by
Michigan Brand Fond, Osceola Counly:
Tabor Hill Vidal Blanc Wing, made with
European grapes grown in Michigan by
Tabor Hill Vineyard and Winecellar,
‘nc,, Berrien County; Win Schuler's Bar
Scheeze. a now widely distributed
cheese product, Cathoun Counly; and
Roof Vent Pipe Shield, to prevent leaks
around roof vents, invented by Frank
Nievelt of Oakland County

Tn the Non-Consumer category, win
ing eotries wore a Triangle Chale
Seria, Stow-Dovis Firallure Ce, Kent
Coutty: “AL About Manner” a (lm
Program for meslally retarded high
school students. Interpretive
Edurailon. Kalamasoo County; Ball
Steer for processing raw tubing stock ia
the cylinder industr . Syatemna
Beg Inc., Branch: ‘ounty: and a
Drying Systein lor Alito Waahea,
quieter and more efficiant than conven-
lienal onex. by Nu-Products Industries,
Oakland County.

 

By ALAN ABELSON
Dow Jones-Ottaway News Serviee

NEW YORK — Any month in which
Muhammad Ali confesses that he ain’t
what he used to be, In which the New
York Saciety of Securlily Analysts holds
un election with {wo sels of candidates,
in which Harold Stassen proclaims his
avallabllily (or the’ presidency and In
which a prominenl congressman 1g
caught, as it were, with hia pants down,
can’t be all bad,

Of May's momentous events. without
doubt the disclosure Lhat Represen-
tative Wayne Hays hired, at fourteen
thou a year of the taxpayers’ money, a
secretary who couldn't typa, fite or take
steno has created (he greatesl stir.

In brief. the charge }s that Misa Ray,
the young woman in question, has been
lying down en the job. We thik the
most apt Geseription of this distressing
business was rendered by Jerry Ford
when he refused comment on the
grounds tnal it was strictly a

“housekeeping affair" of the Congrrh

Mr. Hays probably was wise in com
ing around to the noiion that ii wen
better to bere. al thon ttempt a cover:
up. He was ficky. too. if that attention
wat diverted. wt feast tem ts
[rom hin extracurricular activities hy
front-page suggestions. that the date
President Roosevelt seemingly failed to
bord George Washington's advice to
avoid entangling relalionihl pe.

The object of these hivteric In
Hmacion. os Well os allogedty of Mr.
Howsevelt's alfections, was Dorothy
Schiff. Mri. Scbilf in a news
publisher who has been marrim
Menem. and. Unrougn ther alt, Tpalecali
od her maiden name, o tenacity that
moved The New Yorker to detcrity her
admiringly as a wornan who wouldn't
give up the Schifl

If we can credit de recont textimumy
lo the tendency of past ehlel executives
to stray bevord the tatrlnoelal bower,
we gs trast obtain an insight Into the
origina of Lho term “first badly" — it
Wan dewined, chvlously, to distunguish
the president's wife fron all the reat of
the dens’ s women,

Nifty

Weather
Days...
gustity LEAWOX

central cooling
at low pre-season

 

QUTDOOR UNIT - quiet iso-
Jated compressor and up
ward discharge fan. Com
pact, Save nawl

Call. We'll bo glad
to estimate a Lennox
coaling system far
your home.

CORP.

PLUMBING & HEATING
fence 947-7150

Treverne City

 

Top’ winners in the lwo categories
were a [hermal processed potato and a
new Iron pouring process for foundries,

Ku-Foods of Edinore introciced a
Processed roady-to nat to product
which is vacuum packed and needs no
refrigoration until bt ie

Roberts Aoo-Pour Systenu “dstered
Us patented automatic carousel-type
iron ring aysterm designed to work
wilh high produciion continaous running
mold Hoes, which could olininate the
moat dangerous jobs in the foundry,

Tuesday, June 1, 1878

Herbert G. Daverman, preddent of
the Grooter Michigan Foundation,
which sponsors Michigan .Week, -an-
reminced the - ju jection in the
downtown Home fervice Austitorigm of
Michigan Consolidated Gas Co.

“These were difficult decisions for
the judges," he said, “aller much
detlberation they selected the two
prothcta which Jhay believed. would
have the greateal Impact on consumers
an try,"

N EWSMAKERS

   
   

he
- approintment wil)
become olfective June 7.

Lipericobin edited the Record-Eagle
from June (674 until Marek 1975 when
Iwo. heart altaeke forced him. to

Wall Street

Titiltailng in some senses, May, non-
etheless, wasn’t all fun and games, For
one (hing, Uke greyhounds in baying
chase of a mechanical rabbit. the
polilical pack continued ils bol pursult
of the nomination, Lf nathing else, June
will bring a weleame end to that
pecwlarly American inslitulion (take

homed managing
“editor ef the New

relinqaith the past. Following. surgery,
he Traeatecred 10 the Tinea itera
Necord of Midletown, N.Y.

All three papers are members ol tbe
Ollaway group.

RONERT A. SUDEXUM, local solos
Tepreseniative for Edward Dom and
Company, tecently attended tbe
Paby’s dana) natbonal sales conventhor
at Lincotnuhiee, il,

“Profensionatiem tr Seiling” win the
theme of the fonrday event

Sudekum, who han been with the firm
singe HH, resides with his family in
Traverg City

that any way you will) known ag the
primaries,

From here on, Ube pundits assure ws,
ee siraggle in for the “uncommitted”
delegate vote = from which we infer
Mat Lose delegates untucky enough to
alrewly have declared thonipelves
been committed. And, in vbuw of the att

(Gusiness)

Munson contractor cele oer best

Ina survey of te top 400 LS. com
strection companhra, the construction
manager for the $0375 addition to
Mungen Medical Cester — McBro
division of MoCarthy Hrollers Com:
pany of $1, Louls, Me, — has been nam
ed number one consiruction
management firm Inthe country

The curvey was condocted by

News Ftecord magazine, a

igo pobleanon
division of MeCarthy Hoothors
Signed #75. million la now business in
1078, 2 percent greater volume then the
next teading campy on the lists, to
take flrat piace clr bulids for
hoeptlals nationwide, and currently has
me projects: underway In 14 stales

‘inp

Pinestead-Reef joins Best Western

The Pinentedd-Reet motel and oar
venthon cewter, currenlly under
structlon in’ Traverse City, bas now
ed that (hus become a.member of thir
Hest Western lodging chale, « group of

1,718 Independently owned and opersited
models, hotels, and retorts In the UL S.,
Canada, Australia, New-Zealand. and
the Carritbesn,-

TC firm named distributor

Arts Aulo Electric Service of
Travere Clty has been named
warchouse distribulor for Wheo
Ratieries,

_ The announcement was made recent-

ly by the Prestolite Etectrical division
of Eltra Corporation, Toledo, Ohio.

Old-timers gather to talk-abaut sales

TRAVERSE CITY — Foor salesmen,
‘Bi te A) yoare of age, met recently at the
Elks Lodge in Travérse Cily Wo diiron

hearty 1%) years of combined selling &-
partences in northorn Inwer Michizan.
KL Osieb of Aneheim, Calif a

former Traverse Cily resident, retired

a

May— just one of those months

nounced choices, we'd say nol entirely
wilhout reason.

Another dauble negative in May
Publication of novela by John
Ebrlichrman wind Spirn Agnew, Whelhor

~ticlion in this country can survive. this _

conihined assault ls far from a sure
thing.

 

Select fi
of spor

Machine wash - Tumble dry

68...

JUNE FABRIC GALE |

Sportswear novelties * prints'n prints

rom the largest assortment
tswear fabrics anywhere!

*

*
45” wide

*
*
*

The best selection of prints in town
Great for dresses & blouses.

Polyasters - Cottons: Blends
Machine wash - Tumble dry
45" wide

¢

‘YARD

 

 

summer prints 'n solids

Select trom a tremendous assoniment of floral prints. There's
crepe, satin finish, pongee and many, many more to see

Polyester - Nylon -

Machine wash » Tumble dry

REGULARLY $1.98 A YARD

Cotton/Polyester blends

45"

’

wide

26

YARD

 

Oe

 

Kw Oe O

Wide selection of styles, colors and designs including florals -
and navelties, Great for comfartable sportswear outfits.

Polyesters & Blends - 58" wide

Machine wash - Tumble dry

REGULARLY $3.98 A YARD

Ow O kOe Ok

fancy & solid color double knits

ORESSY & SPORTY

48

ARO

 

 

 

 

SO-FRO FesBRICS

 

 

 

 

Grant City Plaza Mall.
- U.S. 31 S.

946-1981

 

fromthe R, J. Reynolds Tobacco Cam-
pany Harold Hoag, Traverse City,
“ilshury Flour Co.; Wayne Rupers,
Traverse City, Sunshine Biseult Co.;
and Rich Wyket, Traverse City, Nellogg
Sates Co., talked of Lheir experiences in
thir eal ‘tigi,

 

ra |

 

I scan

ee
nade OF
, ‘Gea

Meo me

WARULTON. OP AkO PAPO, HC
Deen aL TEENS NGOS aOR mp BL TOS THO

 

 

NOTE: ALL WESTERN
‘ BEEF DIRECT FROM
IOWA & COLORADO!

SUMMER
SPECIALS

CLIP OUR COUPON
AND SAVE

 

 

 

USDA CHOICE
SIZZLER
STEAKS

$1 439

(5 Lb, Box)

 

 

Butcher Shop

USDA CHOICE

ROTISSERIE ROASTS
$] 37

USDA CHOICE
BONELESS

RANCH STEAKS
$] Ab

ECKRICH FINEST

2G ENOA SALAMI
» $ +] 6 9
JUST SSUttiOr TOWN ON Us Ss 946-1350
"COUPON EXPIRES SATURDAY]
USDA CHOICE

SIZZLER STEAKS

*] 4°° box

-_ > ‘THIS OFFER GOOD ONLY WITH COUPON
TRAVERSE MEAT CENTER US 31 S — 946-1350

   
 
   

a
i
t
i
alt

bes=aensae2e2==

 

 

 
